department of the treasury internal_revenue_service washington d c jul commissioner tax exempt ano government entities division uniform issue list tep nats nae legend taxpayer a executrix m airline b ira x pian z plan y court b amount a amount b state p date date date a ee ayes e ate e mee ae kek date date dear eee eee this is in response to your ruling_request dated date as supplemented by correspondence dated date and date submitted by your authorized representative in which you as the court appointed executrix of taxpayer a request rulings under sec_125 of the worker retiree and employee recovery act of wrera the following facts and representations have been submitted under penalty of perjury in support of the rulings requested executrix m age is the surviving_spouse of taxpayer a and executrix of his estate executrix m represents that taxpayer a was formerly employed as a pilot for airline b and was a participant in both plan z a plan intended to be qualified under sec_401 a of the internal_revenue_code code and pian y a nonqualified_plan that airline b maintained for its pilots airline b entered into bankruptcy proceedings on date and filed for a distress termination of plan z which was ultimately approved by the pension_benefit_guaranty_corporation on date airline b terminated both plan z and plan y several years after the termination of plan z and plan y congress passed wrera taxpayer a died testate on date the last will and testament of taxpayer a designated executrix m as executrix of his estate executrix m asserts ihat on date she was granted letters of testamentary issued by court b located in state p during the period to airline b distributed a total of amount a from plan y to the estate of taxpayer a amount a was paid_by airline b pursuant to an order of a federal bankruptcy court in executrix m received form_8935 airline payments report from airline b which explains a qualified airline employee’s rights under sec_125 of wrera form_8935 also listed the total amount of airline pension distributions eligible to be rolled over into a roth individual_retirement_account roth ra under wrera as amount a on date wrera was signed into law and allows a qualified airline employee who receives an airline payment amount days or before date to transfer the airline payment to a roth_ira if the transfer is completed timely the contribution is to be treated as a qualified_rollover_contribution described in sec_408a of the code wee ke in accordance with the instructions on form_8935 on date executrix m established ra x a roth_ira in the name of taxpayer a into which she transferred amount b the difference between amount a and amount b represents losses between the time of receiving the distribution and the time the distribution was deposited into ira x amount b currently remains in ira x executrix m states that if she receives a favorable ruling she will roll over the funds in ira x into a roth_ira in her name based upon the foregoing facts and representations you request the following rulings that the distributions received by the estate after taxpayer a’s death were eligible to be transferred to a roth_ira under sec_125 of wrera that executrix m's actions in establishing the roth_ira and transferring these assets on behalf of the estate were an appropriate interpretation of sec_125 of wrera that executrix m as taxpayer a’s spouse and the sole beneficiary of his estate can treat ira x as her own and can roll over the proceeds from ira x into a roth_ira under her own name as per code sec_408a sec_125 of wrera provides that if a qualified airline employee receives any airline payment and transfers any portion of such amount to a roth_ira within days of receipt or if later within days of enactment of the act then such amount to the extent so transferred shall be treated as a qualified_rollover_contribution described in sec_408a of the code and the limitations described in sec_408a of the code shall not apply to any such transfer sec_125 b of wrera provides in relevant part that an airline payment amount is a payment of any money or other_property which is payable by a commercial passenger airline carrier to a qualified airline employee under the approval of an order of a federal bankruptcy court in a case filed after date and before date sec_125 of wrera provides that the term qualified airline employee means an employee or former employee of a commercial passenger airline carrier who was a participant in a defined_benefit_plan maintained by the carrier which -- a is a plan described in sec_401 of the code which includes a_trust exempt from tax under sec_501 a of the cade and b was terminated or became subject_to the restrictions contained in paragraphs and of sec_402 of the pension_protection_act of ke kk sec_408a of the code provides that a roth_ira shall be treated in the same manner as an individual_retirement_plan sec_408a of the code provides that no rollover_contribution may be made to a roth_ira unless it is a qualified_rollover_contribution sec_408a of the code provides in pertinent part that the term qualified_rollover_contribution includes a rollover from one roth_ira to another roth_ira sec_1_408-8 of the income_tax regulations regulations q a-5 provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to sec_1_408-8 of the regulations provides in relevant part that a surviving_spouse who receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period form_8935 is a report that is submitted to a recipient and to the internal_revenue_service by a commercial passenger airline carrier to report payment s made to recipients under an order of a federal bankruptcy court in a case filed after date and before date for interest in a bankruptcy claim against the carrier any note of the carrier or amount_paid in lieu of a note being issued or any other fixed obligation of the carrier to pay a lump sum amount a recipient may contribute the payment s reported on this form to a roth_ira within days of the date the payment was received or if later within days of the date of the enactment of wrera ie before date the faa modernization and reform act of faamra was signed into law on date and updated wrera to allow transfers to traditional individual_retirement_accounts iras and allow airline employees’ surviving spouses to make the transfer allowed under sec_125 of wrera if an airline payment was paid after an airline employee died the surviving_spouse can take all of the actions under wrera that the airline employee could have taken section d of faamra provides that if a qualified airline employee died after receiving an airline payment amount or if an airline payment amount was paid to the surviving_spouse of a qualified airline employee in respect of the qualified airline employee the surviving_spouse of the qualified airline employee kak kee may take all actions permitted under sec_125 of wrera or under this section to the same extent that the qualified airline employee could have done had the qualified airline employee survived section d of faamra is effective for transfers after the date of enactment of the act ie date with respect to airline payments amounts paid before on or after such date transfers of amounts pursuant to faamra must take place within days of receipt of the amount or within days of enactment of the act le date regarding ruling_request number one sec_125 of wrera provides that the term qualified airline employee means an employee or former employee of a commercial passenger airline carrier who was a participant in a defined_benefit_plan maintained by the carrier which a is a plan described in sec_401 of the code which includes a_trust exempt from tax under sec_401 of the code and b was terminated or became subject_to the restrictions contained in paragraphs and of sec_402 of the pension_protection_act of as a former employee of airline b and participant in plan z taxpayer a was a qualified airline employee sec_125 of wrera provides that an airline payment amount is a payment of money or other_property payable by a commercial passenger airline carrier to a qualified airline employee i under the approval of an order of a federal bankruptcy court in a case filed after date and before date and ii in respect of the qualified airline employee's interest in a bankruptcy claim against the carrier any note of the carrier or amount_paid in lieu of a note being issued or any other fixed obligation of the carrier to pay a jump sum amount the amounts paid to taxpayer a by airline b from plan y are amounts paid under the approval of an order of a federal bankruptcy court to satisfy airline b’s obligations to taxpayer a under plan y the bankruptcy case was filed on date which is after date and before date accordingly amount a is an airline payment amount sec_125 of wrera was enacted to provide some relief to airline employees who lost significant portions of their retirement pensions it applied to any amounts received by a participant under the approval of an order of a federal bankruptcy court in a case filed between date and date taxpayer a was a qualified airline employee within the meaning of sec_125 of wrera the estate of taxpayer a received amount a as an airline payment amount on behalf of taxpayer a and set up a roth_ira on behalf of taxpayer a you have represented that the estate under applicable state law is treated as standing in the shoes of the decedent and was thus eligible to create the roth_ira accordingly with respect to ruling_request number one we conclude that the lee ere distributions totaling amount a received by the estate after taxpayer a's death were eligible to be transferred to such roth_ira under sec_125 of wrera regarding ruling_request number sec_125 of wrera provides that airline payments amounts are treated as a qualified_rollover_contribution only if they are transferred to a roth_ira within the applicable time period provided under sec_125 of wrera it has been represented that in the present case within the applicable time period executrix m as executrix of taxpayer a’s estate had the power to establish a roth_ira in taxpayer a’s name and to transfer amount a to it on behalf of the estate ira x was established on date which was prior to date we find that executrix m’s actions in establishing ira x and transferring these assets on behalf of the estate were an appropriate interpretation of sec_125 of wrera with respect to request number three sec_1_408-8 of the regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira executrix m as taxpayer a’s surviving_spouse sole beneficiary of ira x and the sole beneficiary of taxpayer a's estate may elect to treat her interest as a beneficiary in ira x as her own ira accordingly executrix m can roll over the proceeds from ira x into a roth_ira set up and maintained in her own name as per sec_408a of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto please note that for purposes of applying the required_minimum_distribution rules any beneficiary of ira x named by executrix m will not be treated as a designated_beneficiary under sec_401 of the code sec_1 a - q a-4 of the regulations provides that a designated_beneficiary must be a beneficiary as of the date of death because ira x did not have a designated_beneficiary as of the date of taxpayer a’s death ira x does not have a designated_beneficiary for purposes of applying the rules under sec_401 a of the code in addition the scope of the powers of executrix m to take actions on behalf of the estate of taxpayer a is a matter of state law rather than a matter of federal tax law the service lacks the authority to determine the powers of executrix m our ruling therefore assumes that applicable state law permits executrix m to take the actions described le kek this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions regarding this letter please contact or by fax at by phone at sincerely yours laura warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cco kk ka
